Title: From George Washington to William Paca, 31 January 1785
From: Washington, George
To: Paca, William



Sir,
Mount Vernon Jany 31st 1785.

Altho’ I have no doubt but that your Excelly has been, or will be, informed of the Act of the Virginia Assembly respecting the Potomack Navigation from the Governor of the State, yet, as the Act could not be printed at Richmond in time for the use of the Managers, and was brought to Alexandria for that purpose—and as a pressure of other public matters may, possibly, have delayed the official communication, I do myself the honor of inclosing one of the copies wch was struck at the above place; and which only came to my hands in time to be forwarded by this Post.
If it should be the first that reaches you, you will have it in your power to make such use thereof as you shall think proper. If it should follow the official one, I have but to pray that it may be considered as an evidence of my good wishes to the undertaking, and not as an officious interference in the business of the Executive. I have the honor to be Sir Yr most Obedt & Very Hble Servt

Go: Washington

